                 Case 3:11-cr-00572-SI Document 330 Filed 09/14/20 Page 1 of 3



     MICHAEL HINCKLEY, State Bar No. 161645
 1   THE LAW OFFICES OF MICHAEL HINCKLEY
     803 Hearst Avenue
 2   Berkeley, California 94710
     Telephone:     (510) 486-0800
 3   Facsimile:     (510) 486-0801
 4   Attorneys for Defendant
     Bruce Saiyad
 5
                                     UNITED STATES DISTRICT COURT
 6
                                    NORTHERN DISTRICT OF CALIFORNIA
 7
                                        SAN FRANCISCO DIVISION
 8

 9     UNITED STATES OF AMERICA,                          Case Nos. CR-11-00572-SI
10                     Plaintiff,                         JOINT STIPULATION AND
                                                          [PROPOSED] ORDER TO VACATE
11              vs.                                       DETENTION HEARING SET FOR
                                                          SEPTEMBER 17, 2020
12
       BRUCE SAIYAD
13               Defendant.
14

15
              Defendant Bruce Saiyad, by and through his counsel Michael Hinckley, and the United
16
     States of America, by and through Assistant United States Attorney Jason Kleinwaks, hereby
17
     stipulate and agree to vacate the currently set detention hearing in this matter. After further
18
     consultation with defense counsel, Mr. Saiyad requests to waive his right to a detention hearing
19
20   at this time and to withdraw his previous request that the hearing be set, and that the September

21   17, 2020 hearing date be vacated.
22            The assigned Probation Officer has no objection to this request.
23
     IT IS SO STIPULATED.
24
               9/14/2020                                  /s/ Jason Kleinwaks
25
     Dated:
26                                                         JASON KLEINWAKS
                                                           Assistant United States Attorney
27

28

29
30
               Case 3:11-cr-00572-SI Document 330 Filed 09/14/20 Page 2 of 3




 1

 2
              9/14/2020                        /s/ Michael Hinckley
 3   Dated:
                                                MICHAEL HINCKLEY
 4                                              Attorney for Bruce Saiyad
 5

 6

 7
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

29
30
               Case 3:11-cr-00572-SI Document 330 Filed 09/14/20 Page 3 of 3




 1
                                              ORDER
 2
            Based upon the stipulation of the parties, and for GOOD CAUSE shown, the COURT
 3
     HEREBY ORDERS that the detention hearing in this matter currently scheduled for September
 4

 5   17, 2020, be vacated.

 6          IT IS SO ORDERED.
 7
 8   Dated: September 14, 2020
                                                  Hon. Virginia K. DeMarchi
 9                                                United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

29
30
